DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-12, 14-19 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/22/2022 and 06/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional application, provisional Application No. 62/729,592, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The priority of the instant application is limited to the filing date 09/05/2019 of the instant application as the provisional application does not provide support for the claims.  Each of the Independent Claims have limitations not supported in the provisional application, therefore the Independent Claims are limited to the priority of the filing date of the instant application.  Each dependent claim includes all the limitations of the claim from which they depend.  Therefore, the dependent claims are also limited to the priority of the filing date of the instant application.  
As such, all the claims (1-4, 6-12, 14-19) in the instant application are limited to the priority of the filing date 09/05/2019 of the instant application.  See table below for details.  

Claim number and limitation (instant application)
Provisional Support
Claim 1,
A computer implemented method for reporting power down events in mesh nodes without a backup energy storage device comprising: 

listening, by a powered node in a network, for a heartbeat of a neighboring node, wherein the neighboring node does not have a backup energy storage device; 

pinging the neighboring node when a heartbeat is not heard within a predefined time period; 

and sending, by the powered node, a message toward a head end server indicating a power down event of the neighboring node.
Yes
Claim 1, continued:
failing to receive a response to the ping from the neighboring node; 

in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared; 

continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node; 

determining the neighboring node has experienced a power down event when the acceptable number of communication failures has been reached and the neighboring node has failed to respond; 
No
Claim 9. A system for reporting power down events in mesh nodes without a backup energy storage device, comprising:

a) at least one processor; b) at least one input device;  and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor, perform a method including:

listening, by a powered node in a network, for a heartbeat of a neighboring node, wherein the neighboring node does not have a backup energy storage device; 

pinging the neighboring node when a heartbeat is not heard within a predefined time period; 

and sending, by the powered node, a message toward a head end server indicating a power down event of the neighboring node.
Yes
Claim 9, continued:
failing to receive a response to the ping from the neighboring node; 

in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared; 

continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node; 

determining the neighboring node has experienced a power down event when the acceptable number of communication failures has been reached and the neighboring node has failed to respond;
No
Claim 16.  A non-transitory computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for reporting power down events in mesh nodes without a backup energy storage device, comprising:

listening, by a powered node in a network, for a heartbeat of a neighboring node, wherein the neighboring node does not have a backup energy storage device; 

pinging the neighboring node when a heartbeat is not heard within a predefined time period; 

and sending, by the powered node, a message toward a head end server indicating a power down event of the neighboring node.
Yes
Claim 16, continued:
failing to receive a response to the ping from the neighboring node; 

in response to failing to receive the response, determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared; 

continue pinging the neighboring node until the neighboring node responds or until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node; 

determining the neighboring node has experienced a power down event when the acceptable number of communication failures has been reached and the neighboring node has failed to respond;

No
2, 10, 17.  determining by the powered node one or more neighboring nodes that do not have a backup energy storage device.

Yes
3, 11,18.   monitoring the network, by the powered node for a disturbance on the network; and pinging the neighboring node when a disturbance is detected.

Yes
4, 12,19.   wherein a disturbance is one of an indication of a power failure from a node on the network or a failure to receive an expected acknowledgement from a node on the network.

Yes
6, 14. (Previously Presented) The method of claim 1, wherein the indication of whether a node has a power supply and the acceptable number of communication failures for a given node is maintained by the powered node in a table of neighboring nodes.

Yes
6, 14. (Previously Presented) The method of claim 1, wherein the indication of whether a node has a power supply and the acceptable number of communication failures for a given node is maintained by the powered node in a table of neighboring nodes.

No
7.  wherein the acceptable number of communication failures for a node is based on previous response times for the node.
No
8, 15.  wherein the powered node is one of a smart meter, an Internet of Things device, a Bluetooth device, or an Industrial Internet of Things device.

Yes
8, 15.  wherein the powered node is one of a smart meter, an Internet of Things device, a Bluetooth device, or an Industrial Internet of Things device.

No


Withdrawal of Final
Applicant's request for reconsideration of the finality of the rejection of the last Office action (during an interview on 05/20/2022) was persuasive.  Therefore, the finality of that office action is withdrawn.  Please see interview summary filed on 05/25/2022 for details.
This action is Non-Final.

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered. 
Applicant argues (pp 7) that the cancellation of Claim 21 renders the 112 rejections moot.  In response to the argument, Examiner respectfully agrees.  The 112 rejections are withdrawn. 
Applicant argues (pp 7-9) that the cited art fails to teach or suggest  "pinging the neighboring node when a heartbeat is not heard within a predefined time period".   
In response to the argument, Examiner respectfully agrees.  However, a new art was discovered in a newly submitted IDS filed on 4/22/2022: US PGPub 2020/0186415 (Cardozo).  {in the IDS as WO 2020/11732 B2}
Please see the 103 rejection below in view of:   
US PGPub 2020/0186415 (Cardozo) in view of US PGPub 2021/0117150 (Hussain) further in view of US Patent 10,547,516 (Singh).  
Further in view of PGPub US 2016/0021013 (Vasseur) regarding determining by the powered node one or more neighboring nodes that do not have a backup energy storage device.  (Claims 2, 10, 17)
Further in view of US PGPub 2018/0089014 (Smith) regarding wherein the indication of whether a node has a power supply and the acceptable number of communication failures for a given node is maintained by the powered node in a table of neighboring nodes.  (Claims 6, 14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11-12, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0186415 (Cardozo) in view of US PGPub 2021/0117150 (Hussain) further in view of US Patent 10,547,516 (Singh).

Regarding Claim 1:
Cardozo teaches A computer implemented method for reporting power down events in mesh nodes ([0004] mesh network, outage alarm message) ([0016] Each layer of the network system may filter and consolidate the outage alarm messages such that a root node receives an indication of all non-functioning nodes in the networked system without repeated indications of node outages) comprising:
listening, by a powered node ([0018] root node) in a network, for a heartbeat (beacon) of a neighboring node (endpoint),  ([0004] an endpoint outage detection method includes receiving, at a first node, a set of beacons originating from a set of endpoints.   The set of beacons are received during a time period that corresponds to at least a single beacon interval, and the set of beacons are sent using a power strength to reach a set of nodes within a physical proximity of the set of endpoints.  [0017] The mesh network 101 may include a root node 106 and other nodes 108a-108h collect data associated with the nodes 106 and 108a-108h, and the root node 106 transmits the collected data to the network 104 and ultimately to the head-end 102 of the networked system 100)
wherein the neighboring node does not have a backup energy storage device (alternative power source);  ([0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h failed to detect the response, the endpoint ping process may be repeated two or more times)
pinging the neighboring node when a heartbeat (beacon) is not heard within a predefined time period (predetermined number of beacon intervals);  ([0004] the method includes detecting, at the first node, that a threshold number of the beacon intervals have passed since receiving a first most recent beacon from a first endpoint of the list. Moreover, the method includes outputting, from the first node, a ping at full power strength to the first endpoint requesting a response to the ping.  [0027] After missing the RF beacon signal for a predetermined number of beacon intervals from a tracked node 106 or 108a-108h, the receiving node 106 or 108a-108h may initiate an endpoint ping process)  
failing to receive a response to the ping from the neighboring node (endpoint);  ([0004] When the response to the ping is not received from the first endpoint, the method includes transmitting, by the first node, an outage alarm message to a next topologically higher layer of a mesh network.  [0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h)
in response to failing to receive the response, determining a number of communication failures (specified number of beacon intervals not received) that are acceptable for the neighboring node (endpoint) before a true failure (outage) is declared (determined);  ([0040] At block 208, the process 200 involves waiting a defined number of beacon intervals. Due to the lossy nature of the mesh network 101, the RF beacon signal may occasionally be missed by the receiving node even though the RF beacon signal was transmitted by the endpoint. Accordingly, the receiving node may wait for a specified number of beacon intervals before making a determination that the endpoint may be in outage)
continue pinging the neighboring node until the neighboring node (endpoint) responds or until the acceptable number of communication failures (specified number of beacon intervals not received) has been reached,  ([0042] FIG. 3 is an example of a process 300 for pinging endpoints in the mesh network 101. As discussed above, the process 300 (i.e., the endpoint ping process) is initiated when the receiving node has not received an RF beacon signal from the endpoint over a predetermined number of consecutive beacon intervals.  receive response:  [0043] At block 304, the process 300 involves determining if a ping response is received by the receiving node from the endpoint. If the ping response is received by the receiving node, the missed beacon counter is reset at block 306. In resetting the missed beacon counter, the endpoint is identified as operational and the process 200, as discussed above, may be used to identify outages of the endpoint during future time periods.  no response: [0044] If the ping response is not received by the receiving node from the endpoint, the process 300 may involve initiating building of an outage alarm message at block 308.  The outage alarm message may be a message transmitted through the node layers of the mesh network 101 identifying the endpoint and indicating that the endpoint is in outage)
determining the neighboring node (endpoint) has experienced a power down event (outage) when the acceptable number of communication failures (specified number of beacon intervals not received) has been reached and the neighboring node (endpoint) has failed to respond;  ([0045] In an example, the process 300 may be repeated multiple times prior to initiating the building of the outage alarm message at block 308. For example, the receiving node may transmit multiple pings to the endpoint over a period of time. If the receiving node does not receive a response to any of the multiple pings, the process 300 may then proceed to initiating the building of the outage alarm message at block 308)
and sending, by the powered node ([0018] root node), a message toward a head end server (head-end 102) indicating a power down event (outage) of the neighboring node (endpoint).  ([0044] The outage alarm message may be a message transmitted through the node layers of the mesh network 101 identifying the endpoint and indicating that the endpoint is in outage.  The outage alarm message may be transmitted through the node layers where it may be cross-checked for a false positive outage indication, as discussed below with respect to FIG. 5.  If no determination is made in the node layers that the outage alarm message is a false-positive outage indication, then the head-end 102 may ultimately receive and act on the outage alarm message)
Cardozo teaches on determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared ([0040]).  However, Cardozo is silent on continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node.
Hussain teaches, in the same field of endeavor, data processing system can determine an operational status of the agent service based on the response metrics and on a time elapsed since the transmission of the ping request, Abstract.
Hussain also teaches continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number (ie. predefined maximum number) specific to the neighboring node (ie. agent service 106) based on response times of the neighboring node;  ([0069] Responsive to the determination that the time elapsed is greater than or equal to the predefined time period, the probe monitor component 142 can generate response metrics for the ping request indicating that the agent service 106 failed to respond.  [0071] The probe monitor component 142 can determine that the number of ping responses is less than the predefined maximum number.  Responsive to the determination, the probe monitor component 142 can generate and transmit additional ping requests to the agent service 106.  [0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cardozo per Hussain to include continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node.  It would have been advantageous to include these details as discussed above, as it would allow the modified system further accuracy when calculating specific response metrics based on the number of times in a period that each node previously responded which can vary based on a nodes location (distance).    
Hussain teaches wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node ([0069]-[0073]).  However, Cardozo (as modified by Hussain) is silent on continue pinging the neighboring node until the acceptable timeout value has been reached, wherein the acceptable timeout value is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.
Singh teaches, in the same field of endeavor, systems for minimizing the downtime for nodes in a network-accessible server set by determining an optimal timeout value for which a fabric controller waits to perform a recovery action, Abstract.
Singh also teaches that in response to failing to receive the response, determining a timeout value that is acceptable (ie. optimal timeout value) for the neighboring node before a true failure is declared (ie. dead);  (Fig 3, "Determine a timeout value for the one or more servers based at least on the historical data" step 304.  The optimal timeout value for each cluster may be based on a predictive model based on the observed historical patterns of the nodes within that cluster, Abstract.   Each of fabric controllers 104A, 104B, and 104N may determine that an associated node is in a dead state if the fabric controller is unable to recover the node (e.g., the node is unable to provide a status signal even after an attempt to reboot the node is performed), Col 6 ln 10-13)
wherein the optimal timeout value is a preconfigured number specific to the neighboring node based on historic downtimes of the neighboring node; (The optimal intervention threshold is determined using non-parametric historical data.  The fabric controller may be configured to set the intervention threshold to different values and monitor the downtime experienced by its associated nodes for each  of the different timeout values, Col 9 ln 12-16.  Determine the optimal timeout value based on such historical data, Col 10 ln 31-36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cardozo (as modified by Hussain) by modifying Hussain per Singh to include continue pinging the neighboring node until the acceptable timeout value has been reached, wherein the acceptable timeout value is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to further clarify the number of acceptable communication failures based on the history of the communication failures of the particular node.  This would allow the combined system to fine tune the timeout value based on the amount of expected periodic signals to be received during this timeout, giving a more accurate knowledge for when that particular node is considered to be failed.

Regarding Claim 9:
Cardozo teaches A system for reporting power down events in mesh nodes ([0004] mesh network, outage alarm message) without a backup energy storage device ([0029] without alternate power source), ([0016] Each layer of the network system may filter and consolidate the outage alarm messages such that a root node receives an indication of all non-functioning nodes in the networked system without repeated indications of node outages.  [0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h failed to detect the response, the endpoint ping process may be repeated two or more times) comprising:  
a plurality of devices, ([0017] The mesh network 101 may include a root node 106 and other nodes 108a-108h collect data associated with the nodes 106 and 108a-108h, and the root node 106 transmits the collected data to the network 104 and ultimately to the head-end 102 of the networked system 100) wherein each device comprises:  
a) at least one processor; b) at least one input device;  and c) at least one storage device storing processor-executable instructions which, when executed by the at least one processor, ([0005] a node of a networked system includes a processor to execute computer-readable instructions and a memory to store the computer-readable instructions that, when executed by the processor, cause the processor to perform operations) perform a method including:
listening, by a powered node ([0018] root node) in a network, for a heartbeat (beacon) of a neighboring node (endpoint),  ([0004] an endpoint outage detection method includes receiving, at a first node, a set of beacons originating from a set of endpoints.   The set of beacons are received during a time period that corresponds to at least a single beacon interval, and the set of beacons are sent using a power strength to reach a set of nodes within a physical proximity of the set of endpoints.  [0017] The mesh network 101 may include a root node 106 and other nodes 108a-108h collect data associated with the nodes 106 and 108a-108h, and the root node 106 transmits the collected data to the network 104 and ultimately to the head-end 102 of the networked system 100)
wherein the neighboring node does not have a backup energy storage device (alternative power source);  ([0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h failed to detect the response, the endpoint ping process may be repeated two or more times)
pinging the neighboring node when a heartbeat (beacon) is not heard within a predefined time period (predetermined number of beacon intervals);  ([0004] the method includes detecting, at the first node, that a threshold number of the beacon intervals have passed since receiving a first most recent beacon from a first endpoint of the list. Moreover, the method includes outputting, from the first node, a ping at full power strength to the first endpoint requesting a response to the ping.  [0027] After missing the RF beacon signal for a predetermined number of beacon intervals from a tracked node 106 or 108a-108h, the receiving node 106 or 108a-108h may initiate an endpoint ping process)  
failing to receive a response to the ping from the neighboring node (endpoint);  ([0004] When the response to the ping is not received from the first endpoint, the method includes transmitting, by the first node, an outage alarm message to a next topologically higher layer of a mesh network.  [0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h)
in response to failing to receive the response, determining a number of communication failures (specified number of beacon intervals not received) that are acceptable for the neighboring node (endpoint) before a true failure (outage) is declared (determined);  ([0040] At block 208, the process 200 involves waiting a defined number of beacon intervals. Due to the lossy nature of the mesh network 101, the RF beacon signal may occasionally be missed by the receiving node even though the RF beacon signal was transmitted by the endpoint. Accordingly, the receiving node may wait for a specified number of beacon intervals before making a determination that the endpoint may be in outage)
continue pinging the neighboring node until the neighboring node (endpoint) responds or until the acceptable number of communication failures (specified number of beacon intervals not received) has been reached,  ([0042] FIG. 3 is an example of a process 300 for pinging endpoints in the mesh network 101. As discussed above, the process 300 (i.e., the endpoint ping process) is initiated when the receiving node has not received an RF beacon signal from the endpoint over a predetermined number of consecutive beacon intervals.  receive response:  [0043] At block 304, the process 300 involves determining if a ping response is received by the receiving node from the endpoint. If the ping response is received by the receiving node, the missed beacon counter is reset at block 306. In resetting the missed beacon counter, the endpoint is identified as operational and the process 200, as discussed above, may be used to identify outages of the endpoint during future time periods.  no response: [0044] If the ping response is not received by the receiving node from the endpoint, the process 300 may involve initiating building of an outage alarm message at block 308.  The outage alarm message may be a message transmitted through the node layers of the mesh network 101 identifying the endpoint and indicating that the endpoint is in outage)
determining the neighboring node (endpoint) has experienced a power down event (outage) when the acceptable number of communication failures (specified number of beacon intervals not received) has been reached and the neighboring node (endpoint) has failed to respond;  ([0045] In an example, the process 300 may be repeated multiple times prior to initiating the building of the outage alarm message at block 308. For example, the receiving node may transmit multiple pings to the endpoint over a period of time. If the receiving node does not receive a response to any of the multiple pings, the process 300 may then proceed to initiating the building of the outage alarm message at block 308)
and sending, by the powered node ([0018] root node), a message toward a head end server (head-end 102) indicating a power down event (outage) of the neighboring node (endpoint).  ([0044] The outage alarm message may be a message transmitted through the node layers of the mesh network 101 identifying the endpoint and indicating that the endpoint is in outage.  The outage alarm message may be transmitted through the node layers where it may be cross-checked for a false positive outage indication, as discussed below with respect to FIG. 5.  If no determination is made in the node layers that the outage alarm message is a false-positive outage indication, then the head-end 102 may ultimately receive and act on the outage alarm message)
Cardozo teaches on determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared ([0040]).  However, Cardozo is silent on continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node.
Hussain teaches continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number (ie. predefined maximum number) specific to the neighboring node (ie. agent service 106) based on response times of the neighboring node;  ([0069] Responsive to the determination that the time elapsed is greater than or equal to the predefined time period, the probe monitor component 142 can generate response metrics for the ping request indicating that the agent service 106 failed to respond.  [0071] The probe monitor component 142 can determine that the number of ping responses is less than the predefined maximum number.  Responsive to the determination, the probe monitor component 142 can generate and transmit additional ping requests to the agent service 106.  [0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests)
The motivation to combine Cardozo with Hussain is the same as for Claim 1.
Hussain teaches wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node ([0069]-[0073]).  However, Cardozo (as modified by Hussain) is silent on continue pinging the neighboring node until the acceptable timeout value has been reached, wherein the acceptable timeout value is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.
Singh also teaches that in response to failing to receive the response, determining a timeout value that is acceptable (ie. optimal timeout value) for the neighboring node before a true failure is declared (ie. dead);  (Fig 3, "Determine a timeout value for the one or more servers based at least on the historical data" step 304.  The optimal timeout value for each cluster may be based on a predictive model based on the observed historical patterns of the nodes within that cluster, Abstract.   Each of fabric controllers 104A, 104B, and 104N may determine that an associated node is in a dead state if the fabric controller is unable to recover the node (e.g., the node is unable to provide a status signal even after an attempt to reboot the node is performed), Col 6 ln 10-13)
wherein the optimal timeout value is a preconfigured number specific to the neighboring node based on historic downtimes of the neighboring node; (The optimal intervention threshold is determined using non-parametric historical data.  The fabric controller may be configured to set the intervention threshold to different values and monitor the downtime experienced by its associated nodes for each  of the different timeout values, Col 9 ln 12-16.  Determine the optimal timeout value based on such historical data, Col 10 ln 31-36).
The motivation to combine Cardozo (as modified by Hussain) with Singh is the same as for Claim 1.

Regarding Claim 16:
Cardozo teaches A non-transitory computer readable medium for storing computer instructions that,  ([0005] a node of a networked system includes a processor to execute computer-readable instructions and a memory to store the computer-readable instructions that, when executed by the processor, cause the processor to perform operations) when executed by at least one processor causes the at least one processor to perform a method for reporting power down events in mesh nodes ([0004] mesh network, outage alarm message) without a backup energy storage device ([0029] without alternate power source), comprising:  ([0016] Each layer of the network system may filter and consolidate the outage alarm messages such that a root node receives an indication of all non-functioning nodes in the networked system without repeated indications of node outages.  [0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h failed to detect the response, the endpoint ping process may be repeated two or more times)
listening, by a powered node ([0018] root node) in a network, for a heartbeat (beacon) of a neighboring node (endpoint),  ([0004] an endpoint outage detection method includes receiving, at a first node, a set of beacons originating from a set of endpoints.   The set of beacons are received during a time period that corresponds to at least a single beacon interval, and the set of beacons are sent using a power strength to reach a set of nodes within a physical proximity of the set of endpoints.  [0017] The mesh network 101 may include a root node 106 and other nodes 108a-108h collect data associated with the nodes 106 and 108a-108h, and the root node 106 transmits the collected data to the network 104 and ultimately to the head-end 102 of the networked system 100)
wherein the neighboring node does not have a backup energy storage device (alternative power source);  ([0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h failed to detect the response, the endpoint ping process may be repeated two or more times)
pinging the neighboring node when a heartbeat (beacon) is not heard within a predefined time period (predetermined number of beacon intervals);  ([0004] the method includes detecting, at the first node, that a threshold number of the beacon intervals have passed since receiving a first most recent beacon from a first endpoint of the list. Moreover, the method includes outputting, from the first node, a ping at full power strength to the first endpoint requesting a response to the ping.  [0027] After missing the RF beacon signal for a predetermined number of beacon intervals from a tracked node 106 or 108a-108h, the receiving node 106 or 108a-108h may initiate an endpoint ping process)  
failing to receive a response to the ping from the neighboring node (endpoint);  ([0004] When the response to the ping is not received from the first endpoint, the method includes transmitting, by the first node, an outage alarm message to a next topologically higher layer of a mesh network.  [0029] If the tracked node 106 or 108a-108h is no longer operational due to a sustained loss of power without an alternative power source, then no response to the ping is received at the node 106 or 108a-108h. To reduce the likelihood that the node 106 or 108a-108h)
in response to failing to receive the response, determining a number of communication failures (specified number of beacon intervals not received) that are acceptable for the neighboring node (endpoint) before a true failure (outage) is declared (determined);  ([0040] At block 208, the process 200 involves waiting a defined number of beacon intervals. Due to the lossy nature of the mesh network 101, the RF beacon signal may occasionally be missed by the receiving node even though the RF beacon signal was transmitted by the endpoint. Accordingly, the receiving node may wait for a specified number of beacon intervals before making a determination that the endpoint may be in outage)
continue pinging the neighboring node until the neighboring node (endpoint) responds or until the acceptable number of communication failures (specified number of beacon intervals not received) has been reached,  ([0042] FIG. 3 is an example of a process 300 for pinging endpoints in the mesh network 101. As discussed above, the process 300 (i.e., the endpoint ping process) is initiated when the receiving node has not received an RF beacon signal from the endpoint over a predetermined number of consecutive beacon intervals.  receive response:  [0043] At block 304, the process 300 involves determining if a ping response is received by the receiving node from the endpoint. If the ping response is received by the receiving node, the missed beacon counter is reset at block 306. In resetting the missed beacon counter, the endpoint is identified as operational and the process 200, as discussed above, may be used to identify outages of the endpoint during future time periods.  no response: [0044] If the ping response is not received by the receiving node from the endpoint, the process 300 may involve initiating building of an outage alarm message at block 308.  The outage alarm message may be a message transmitted through the node layers of the mesh network 101 identifying the endpoint and indicating that the endpoint is in outage)
determining the neighboring node (endpoint) has experienced a power down event (outage) when the acceptable number of communication failures (specified number of beacon intervals not received) has been reached and the neighboring node (endpoint) has failed to respond;  ([0045] In an example, the process 300 may be repeated multiple times prior to initiating the building of the outage alarm message at block 308. For example, the receiving node may transmit multiple pings to the endpoint over a period of time. If the receiving node does not receive a response to any of the multiple pings, the process 300 may then proceed to initiating the building of the outage alarm message at block 308)
and sending, by the powered node ([0018] root node), a message toward a head end server (head-end 102) indicating a power down event (outage) of the neighboring node (endpoint).  ([0044] The outage alarm message may be a message transmitted through the node layers of the mesh network 101 identifying the endpoint and indicating that the endpoint is in outage.  The outage alarm message may be transmitted through the node layers where it may be cross-checked for a false positive outage indication, as discussed below with respect to FIG. 5.  If no determination is made in the node layers that the outage alarm message is a false-positive outage indication, then the head-end 102 may ultimately receive and act on the outage alarm message)
Cardozo teaches on determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared ([0040]).  However, Cardozo is silent on continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node.
Hussain teaches continue pinging the neighboring node until the acceptable number of communication failures has been reached, wherein the acceptable number of communications failures is a preconfigured number (ie. predefined maximum number) specific to the neighboring node (ie. agent service 106) based on response times of the neighboring node;  ([0069] Responsive to the determination that the time elapsed is greater than or equal to the predefined time period, the probe monitor component 142 can generate response metrics for the ping request indicating that the agent service 106 failed to respond.  [0071] The probe monitor component 142 can determine that the number of ping responses is less than the predefined maximum number.  Responsive to the determination, the probe monitor component 142 can generate and transmit additional ping requests to the agent service 106.  [0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests)
The motivation to combine Cardozo with Hussain is the same as for Claim 1.
Hussain teaches wherein the acceptable number of communications failures is a preconfigured number specific to the neighboring node based on response times of the neighboring node ([0069]-[0073]).  However, Cardozo (as modified by Hussain) is silent on continue pinging the neighboring node until the acceptable timeout value has been reached, wherein the acceptable timeout value is a preconfigured number specific to the neighboring node based on historic response times of the neighboring node.
Singh also teaches that in response to failing to receive the response, determining a timeout value that is acceptable (ie. optimal timeout value) for the neighboring node before a true failure is declared (ie. dead);  (Fig 3, "Determine a timeout value for the one or more servers based at least on the historical data" step 304.  The optimal timeout value for each cluster may be based on a predictive model based on the observed historical patterns of the nodes within that cluster, Abstract.   Each of fabric controllers 104A, 104B, and 104N may determine that an associated node is in a dead state if the fabric controller is unable to recover the node (e.g., the node is unable to provide a status signal even after an attempt to reboot the node is performed), Col 6 ln 10-13)
wherein the optimal timeout value is a preconfigured number specific to the neighboring node based on historic downtimes of the neighboring node; (The optimal intervention threshold is determined using non-parametric historical data.  The fabric controller may be configured to set the intervention threshold to different values and monitor the downtime experienced by its associated nodes for each  of the different timeout values, Col 9 ln 12-16.  Determine the optimal timeout value based on such historical data, Col 10 ln 31-36).
The motivation to combine Cardozo (as modified by Hussain) with Singh is the same as for Claim 1.

Regarding Claims 3, 11, 18:
Cardozo (as modified by Hussain & Singh) teaches the inventions of Claims 1, 9, 16 as described.
Cardozo teaches further comprising: monitoring the network, by the powered node (first node, [0018] root node) for a disturbance on the network (outage); and pinging the neighboring node (endpoint) when a disturbance is detected.  ([0004] the method includes detecting, at the first node, that a threshold number of the beacon intervals have passed since receiving a first most recent beacon from a first endpoint of the list. Moreover, the method includes outputting, from the first node, a ping at full power strength to the first endpoint requesting a response to the ping)

Regarding Claims 4, 12, 19:
Cardozo (as modified by Hussain & Singh) teaches the inventions of Claims 3, 11, 18 as described.
Cardozo teaches wherein a disturbance is one of an indication of a power failure from a node (endpoint outage) on the network or a failure to receive an expected acknowledgement (failed to receive response) from a node on the network.  ([0045] In an example, the process 300 may be repeated multiple times prior to initiating the building of the outage alarm message at block 308. For example, the receiving node may transmit multiple pings to the endpoint over a period of time. If the receiving node does not receive a response to any of the multiple pings, the process 300 may then proceed to initiating the building of the outage alarm message at block 308)

Regarding Claim 7:
Cardozo (as modified by Hussain & Singh) teaches the invention of Claim 1 as described.
Cardozo teaches on determining a number of communication failures that are acceptable for the neighboring node before a true failure is declared ([0040]).  However, Cardozo (as modified by Singh) is silent on wherein the acceptable number of communication failures for a node is based on previous response times for the node.
Hussain teaches wherein the acceptable number of communication failures for a node is based on previous response times for the node.  ([0069] Responsive to the determination that the time elapsed is greater than or equal to the predefined time period, the probe monitor component 142 can generate response metrics for the ping request indicating that the agent service 106 failed to respond.  [0071] The probe monitor component 142 can determine that the number of ping responses is less than the predefined maximum number.  Responsive to the determination, the probe monitor component 142 can generate and transmit additional ping requests to the agent service 106.  [0073] The aggregate response metric can also be determined by the status evaluator component 144 based on the response metrics for the plurality of responses generated by the agent service 106 responsive to the plurality of ping requests)
The motivation to combine Cardozo (as modified by Singh) with Hussain is the same as for Claim 1.

Regarding Claims 8, 15:
Cardozo (as modified by Hussain & Singh) teaches the inventions of Claims 1, 9 as described.
Cardozo teaches wherein the powered node (node, [0018] root node) is an Industrial Internet of Things device.  ([0003] the nodes may rely on a supercapacitor to provide sufficient power for the node to transmit an outage indication after the node stops receiving power from a primary power source of the node. Over time, liquid (e.g., an electrolyte mixture) stored within the supercapacitor may leak, and the leaking liquid may short electrical components and result in a premature breakdown of the node)

Claims 2, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0186415 (Cardozo) in view of US PGPub 2021/0117150 (Hussain) further in view of US Patent 10,547,516 (Singh) more in view of US PGPub 2016/0021013 (Vasseur).

Regarding Claims 2, 10, 17:
Cardozo (as modified by Hussain & Singh) teaches the inventions of Claims 1, 9, 16 as described.
Cardozo teaches on a node without a backup power supply ([0029]).  However, Cardozo (as modified by Hussain & Singh) is silent on determining by the powered node one or more neighboring nodes that do not have a backup energy storage device.
Vasseur teaches, in the same field of endeavor, on monitoring operational properties of the device, in response to detecting the power outage event, Abstract.
Vasseur also teaches determining by the powered node one or more neighboring nodes that do not have a backup energy storage device.  ([0051] nodes may monitor the level of congestion of their shared links and/or their respective backup power supplies, to dynamically determine whether any shared traffic should be regulated.  [0057] Short Life (SL) nodes may have a very limited lifetime ( e.g., up to a few dozen seconds) during which they may send critical traffic. For example, an SL node may send a power outage notification (PON) to an OMS ( e.g., one of server 150), in response to detecting a power outage at the node)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cardozo (as modified by Hussain & Singh) by modifying Cardozo per Vasseur to include wherein the neighboring node does not have a backup energy storage device. It would have been advantageous to include these details as discussed above as this would have allowed the combined system the ability to be aware of a possible future outage based on the level of power at which the node currently is operating. See Vasseur, [0051].

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0186415 (Cardozo) in view of US PGPub 2021/0117150 (Hussain) further in view of US Patent 10,547,516 (Singh) more in view of US PGPub 2018/0089014 (Smith).

Regarding Claims 6, 14:
Cardozo (as modified by Hussain & Singh) teaches the inventions of Claims 1, 9 as described.
Cardozo teaches on a node without a backup power supply ([0029]).  However, Cardozo (as modified by Hussain & Singh) is silent on wherein the indication of whether a node has a power supply and the acceptable number of communication failures for a given node is maintained by the powered node in a table of neighboring nodes.
Smith teaches, in the same field of endeavor, a communication system 100 for monitoring and analyzing watchdog messages in an Internet of Things (IoT) network environment, [0020].
Smith also teaches wherein the indication of whether a node has a power supply  (	The reference template can indicate certain information related to a node that should be reported in the heartbeat messages (e.g., temperature, resource utilization, power utilization/battery life/use, [0129] ln 4-7)
and the acceptable number of communication failures (ie. threshold of missing heartbeats) for a given node is maintained by the powered node in a table of neighboring nodes.  (HME 85 can determine a threshold of missing heartbeats that constitutes a resiliency risk.  If subsequent heartbeat messages do not arrive within the expected time ( e.g., according to reference template 81 ), the resilience threshold may be acted upon, [0121] ln 1-2 and next page, ln 4-8.  When devices fail or network outages occur in communication system 100, these failures can be indicated in the network health report.  IoT framework actor 240 can observe these indications and perform queries to determine more detailed information about the location and frequency of the failures, [0053] ln 3-8.  For example, network device 20-3 can produce a health status report for monitored nodes 30-1 through 30-M, and possibly network device 20-3 itself, [0054] 2nd page, ln 4-6).  This shows that the reference template (table) shows the acceptable number of communication failures.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Cardozo (as modified by Hussain & Singh) by modifying Cardozo per Smith to include wherein the indication of whether a node has a power supply and the acceptable number of communication failures for a given node is maintained by the powered node in a table of neighboring nodes.  It would have been advantageous to include these details as discussed above as this would have allowed the combined system the ability to be aware of a possible future outage based on the level of power of the node and whether or not the node has a backup supply.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454